Citation Nr: 9928523	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This appeal arises from a December 1992 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  
A notice of disagreement was received in January 1993.  In 
April 1993, the RO issued a statement of the case.  A 
substantive appeal was received in April 1993.

In a July 1998 letter the veteran was given appellate rights 
to the denial of a total rating for compensation based on 
individual unemployability.  He did not file a notice of 
disagreement on that issue and it is not in appellate status.


REMAND

The veteran seeks an increased rating for his service 
connected PTSD.  He contends that PTSD has increased in 
severity and warrants an evaluation in excess of 50 percent.

The Board remanded the case in August 1996 for additional 
development of the evidence, to include affording the veteran 
an additional VA psychiatric examination.  It was noted that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in Massey v. Brown, 7 Vet. App. 204 (1994), 
held that the VA, in assigning ratings for psychiatric 
disorders, must discuss the specific criteria set forth in 
the Rating Schedule.  It was requested that the examiner list 
all the manifestations of PTSD and proffer an opinion as to 
whether that disability alone precludes employment.  It was 
indicated that the examiner's opinion should indicate whether 
the manifestations of the veteran's PTSD satisfy any of the 
criteria of Code 9411 of the Rating Schedule.  

A VA psychiatric examination was conducted in April 1996.  
However the examiner was not provided with the claims file.  
An additional psychiatric examination was conducted in May 
1997.  The examiner indicated that the veteran was markedly 
impaired, secondary to frequent sleep disturbances, intrusive 
thoughts, nightmares and multiple medical problems.  It was 
noted that he had poor concentration and difficulty focusing.  
The examiner stated that the veteran had not been able to 
maintain employment and had not worked since 1972 secondary 
to his medical conditions.  The examiner did not, however, 
specify whether PTSD alone precludes employment as requested 
in the previous remand.  In an October 1998 statement from 
the veteran's treating VA physician, it was noted that his 
predominant symptoms include severe anxiety, pressured 
speech, intrusive memories of combat and survivor guilt.  It 
was indicated that he isolated himself from large social 
gatherings.  The examiner also indicated that the veteran is 
currently retired, but is inappropriate for even volunteer 
work as he had greatly disturbed concentration, has 
difficulty with attention and has severe anxiety and 
irritability.  

The Board notes that during the current appeal, sections of 
the VA Schedule for Rating Disabilities pertaining to mental 
disorders were amended effective November 7, 1996, including 
Diagnostic Code 9411. See 38 C.F.R., Part 4, § 4.130, Code 
9411, 61 Fed. Reg 52695-52702 (1996) (to be codified at 38 
C.F.R., Part 4, § 4.130, Code 9411).  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO has 
provided the veteran with both the old and new criteria and 
evaluated claim under both criteria.  

The Board finds that the current record, including the 
findings shown on the May 1997 VA examination report, is 
inadequate to adjudicate the veteran's claim because the 
examiner did not comment on the veteran's employability as 
requested.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the veteran's treating physician's comments 
regarding his employability, the Board finds that the case 
must be returned for scheduling of another VA examination.  
Neither the May 1997 VA examination report nor the clinical 
records contain sufficient findings to render a determination 
in this case at the present time because neither include 
sufficient findings regarding the effect of PTSD on 
employment and the extent of the veteran's industrial 
impairment as a result of PTSD.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

While the Board regrets the additional delay resulting from 
this remand, due process considerations require returning the 
case to the RO.  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO should obtain all VA 
outpatient treatment records of the 
veteran, which are not currently in the 
claims file, particularly the records of 
outpatient treatment at the VA Bricktown 
clinic, and associate them with the 
claims file.

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of any private health care 
providers, to include Dr. Patmas, from 
whom he has received treatment for PTSD 
from September 1997 to the present.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
request copies of all identified private 
treatment records of the veteran which 
are not currently in the file, and 
associate them with the claims folder.  
If any requested private medical records 
are not received, the RO should inform 
the appellant and tell him that he can 
procure them.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be provided with the 
provisions of 38 C.F.R. § 3.655 (1998) 
and he should be afforded a special VA 
psychiatric examination to determine the 
extent of his service-connected PTSD.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be provided by the RO 
with copies of the revised rating 
criteria (new criteria) of Diagnostic 
Code 9411, together with the criteria 
(old criteria) of Diagnostic Code 9411 in 
effect prior to November 7, 1996.  The RO 
should label the criteria as old and new 
criteria so that the examiner when he/she 
performs the examination knows which is 
the old and which is the new criteria.  
The examiner should first set forth 
his/her findings in relationship to the 
old criteria of Diagnostic Code 9411 and 
then separately set forth his/her 
findings in relationship to the new 
criteria of Diagnostic Code 9411.  The 
psychiatric examiner should list all the 
manifestations of PTSD and proffer an 
opinion as to whether that disability 
alone precludes employment. The 
examiner's opinion should indicate 
whether the manifestations of the 
veteran's PTSD satisfy any of either the 
old or new criteria of Code 9411 of the 
Rating Schedule.  A complete rationale 
for any opinion expressed must be 
provided.  The claims folder must be made 
available to the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
claim for an increased rating for PTSD in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Code 9411.  The RO should determine 
the rating for PTSD most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and 


argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


